DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment 
Claims 21, 28, 35-36, 40 are amended and field on 6/6/2022 and claims 41-42 are newly added.
Specification was amendment and field on 6/6/2022.
The specification’s objection in the action mails on 3/8/2022 overcome by the Specification’s amendment.
Note: the applicant refers to page 7 that a terminal disclaimer was filed, but the terminal disclaimer is not in the file wrapper and it is not indicated in the electronic receipt.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 25, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,219, 750B2. Although the claims at issue are not identical, they are not patentably distinct from each other because.
In the current application claim 1 recites the limitation an intervascular device (claim 1) comprising: a balloon (a carrier in claim 1), a plurality of spikes ( claim 1), and wherein the plurality of the spikes are configured to form tiny prick points in plaque while leaving most of the plaque undisrupted (claim 1). Also, the limitation in claim 22  found in the claim 4 of the patent, claim 25  (claim 1), claim 27 (claim 1, base is same as ribbon).
Claims 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,219, 750B2. Although the claims at issue are not identical, they are not patentably distinct from each other because.
In the current application claim 8 recites the limitation an intervascular device (claim 8) comprising: a balloon (a carrier in claim 8), a plurality of spikes (claim 8), and wherein the plurality of the spikes are configured to prepare the plaque by forming microperforations in plaque while leaving most of the plaque undisrupted (claim 8). Also, the limitation in claim 29  found in the claim 8 of the patent.
Claims 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17of U.S. Patent No. 11,219, 750B2. Although the claims at issue are not identical, they are not patentably distinct from each other because.
In the current application claim 35 recites the limitation an intervascular device (claim 16) comprising: a balloon (a carrier in claim 16), a plurality of spikes (claim 16), and wherein the plurality of spikes are configured to form tiny holes at specific prick points across an atherosclerotic plaque, wherein the prick points taken together as a line or pattern of perforations result in more reliable serrations while leaving most of the surface of the atherosclerotic plaque intact (claim 16). Also, the limitation in claim 36  found in the claim 16 of the patent, claim 37 ( claim 17), claim 38 ( claim 16), claim 39 ( claim 17), claim 40 ( claim 16) .
This is a non-statutory obviousness double patenting .
Claim Objections
Claims 21, 28 are  objected to because of the following informalities:  
In line10 of claim 21, “forming cervices the atherosclerotic plaque as routinely created with cutting devices” should read as “forming cervices in the atherosclerotic plaque as routinely is created with cutting devices”. For grammatical purposes 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 28-30, 32-34 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Melsheimer et al. (US. 20060149308A1) (“Melsheimer”).
Re claim 28, Melsheimer discloses an intravascular device (10, Figs. 2-6) comprising: a balloon  (14, Fig. 3 or Fig. 5) configured to be deployed within a vessel (abstract, ¶0022, ¶0037), a plurality of spikes arranged along an outer surface of the balloon (30 with body 34, base 32 and tip 35, Fig. 3 or Figs. 5-6), wherein the balloon is configured to stabilize the plurality of spikes within the vessel and assist in pushing the plurality of spikes toward a wall of the vessel occluded by atherosclerotic plaque (¶0026, ¶0032), wherein the plurality of spikes are configured to prepare the atherosclerotic plaque by forming microperforations in the atherosclerotic plaque while leaving most of a surface of the atherosclerotic plaque fully adherent to the wall of the vessel (this can be done by inflating the balloon on times and without rotating the balloon, so most of the plaque is undisrupted, ¶0037) , wherein the plurality of spikes are configured to have a shallow depth of penetration since the expansion of the plurality of spikes is configured not to perform simultaneous angioplasty to enlarge the vessel to a size consistent with an original diameter of the vessel prior to developing the atherosclerotic plaque instead the expansion of the plurality of spikes is configured to prepare the atherosclerotic plaque and is therefore expanded to a lesser diameter than the original diameter of the vessel, wherein after the plurality of spikes prepare the atherosclerotic plaque by forming microperforations in the atherosclerotic plaque, the vessel is subsequently enlarged to a size consistent with the original diameter (¶0037, this balloon of the art is capable to perform this limitation, as the cutter engages with the plaque only which may has different shape and sizes and the inflation of the balloon can be performed in a multiple times such as while the first inflation is for scoring the plaque and preparing the plaque for angioplasty, at least the last inflate is for complete angioplasty. The limitation with regards to inflation’s diameter which related to a pressure of inflation and wherein the pressures of the balloon during this procedure can be controlled ¶0008-¶00009, wherein the cracking the plaque need less pressure than the pressure for the angioplasty).  
Re claim 29, Melsheimer discloses wherein the spikes form lines of microperforations in the atherosclerotic plaque (this is done without rotating the balloon, location wherein the spike are forming lines in the plaque, ¶0037).  
Re claim 30, Melsheimer discloses wherein the spikes are arranged around the circumference of the balloon (Fig. 2, Fig. 5).  
Re claim 32, Melsheimer discloses wherein the plurality of spikes are arranged longitudinally ( Fig. 2 or Fig. 5).  
Re claim 33, Melsheimer discloses wherein the plurality of spikes are carried on surfaces along a longitudinal length of the balloon at a number of circumferential positions (Fig. 2, Fig. 5).  
Re claim 34, Melsheimer discloses wherein the balloon is configured to be folded to a compact state for delivery (Fig. 5, ¶0035, ¶0037).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melsheimer in view of Kunis. (US. 20050288629A1).
Re claim 31, Melsheimer discloses that the plurality of spikes, but  fails to disclose wherein the plurality of spikes form a continuous line.  
However, Kunis discloses a balloon catheter (10, Figs. 1-2)  and wherein the balloon has one blade ( at least one, ¶0012) in form a continuous line (12, ¶0012).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the spikes of  Melsheimer so that the plurality of spikes form a continuous line as taught by Kunis for the purpose having an art recognize pattern of attaching the spikes to the balloon (Kunis, ¶0012, the spikes of Melsheimer formed in one line ¶0026-¶0026, and Kunis teaches that at least one cutting elements can be formed in spiral pattern line).
Claim 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melsheimer in view of Flugelman et al. (US. 20040098014A1) (“Flugelman”).
Re claim 42, Melsheimer fails to disclose wherein the plurality of spikes are connected by a strip.
However, Flugelman discloses a balloon catheter (10, Figs. 1-2)  and wherein the plurality of spikes (22) are connected by a strip ( ¶0028).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the spikes of  Melsheimer so that the plurality of spikes are connected by a strip line as taught by Flugelman for the purpose having an art recognize pattern of attaching the spikes to the balloon (Flugelman, ¶0028, the spikes of Melsheimer formed in one line ¶0026-¶0026, and Flugelman teaches that at least one cutting elements can be formed strip).
Allowable Subject Matter
Claims 21-27, 35-41 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 21, an intravascular device comprising: a balloon, a plurality of spikes wherein the plurality of spikes are actuated by expansion of the balloon, wherein the plurality of spikes are configured to form tiny prick points in atherosclerotic plaque with a shallow depth of penetration in the range of 0.01mm to 0.5mm while leaving most of a surface of the atherosclerotic plaque undisrupted and adhered to a wall of the vessel, wherein the tiny prick points are formed in the surface of the atherosclerotic plaque in contrast with breaking down the atherosclerotic plaque by forming crevices the atherosclerotic plaque as routinely created with cutting devices in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular,  Melsheimer is the closest prior art of record. Even though Melsheimer discloses an intravascular device comprising: a balloon, a plurality of spikes wherein the plurality of spikes are actuated by expansion of the balloon, wherein the plurality of spikes are configured to form tiny prick points in atherosclerotic plaque, Melsheimer fails to disclose the plurality of spike has a shallow depth of penetration in the range of 0.01mm to 0.5mm while leaving most of the a surface of the atherosclerotic plaque undisrupted and adhered to a wall of the vessel, wherein the tiny prick points are formed in the surface of the atherosclerotic plaque in contrast with breaking down the atherosclerotic plaque by forming crevices the atherosclerotic plaque as routinely created with cutting devices.
As to claim 35, an intravascular device comprising: a balloon, a plurality of spikes wherein a height of the plurality of spikes is between 0.05 mm and 1.0 mm, wherein the height is not deep enough to cut through the thickness of the atherosclerotic plaque to deeper layers of the artery, wherein the plurality of spikes is configured to change the topography of a top layer of the atherosclerotic plaque without exposing the deeper layers of the artery, wherein the prick points taken together as a line or pattern of perforations result in more reliable serrations while leaving most of a surface of the atherosclerotic plaque intact in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular,  Melsheimer is the closest prior art of record. Even though Melsheimer discloses an intravascular device comprising: a balloon, a plurality of spikes, Melsheimer fails to disclose a height of the plurality of spikes is between 0.05 mm and 1.0 mm, wherein the height is not deep enough to cut through the thickness of the atherosclerotic plaque to deeper layers of the artery, wherein the plurality of spikes is configured to change the topography of a top layer of the atherosclerotic plaque without exposing the deeper layers of the artery, wherein the prick points taken together as a line or pattern of perforations result in more reliable serrations while leaving most of a surface of the atherosclerotic plaque intact.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 6/6/2022 with regards to claim 28 have been fully considered but they are not persuasive. 
The newly added limitation to claim 28 seems to be defining how the spike make the microperforations in the plaque which can be rejected with same art as indicated above. 
Note: the applicant is asked to add the limitation of the depth’s range as indicated in claim 21 in order to overcome this rejection. 
Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783